Citation Nr: 1125680	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO.  

In a November 2010 decision, the Board determined that new and material evidence has been received to reopen the claim of service connection for a back disorder and remanded the reopened claim to the RO for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions sufficient to establish a continuity of low back symptomatology following an injury suffered during service.  

2.  The Veteran is shown to have received medical treatment for muscle spasm of the lumbar spinal muscles, positive straight leg raise on the right, and definite limitation of motion of the lumbosacral spine due to rupture intervertebral disc syndrome, in remission within two years after service.  

3.  The currently demonstrated low back degenerative changes and old compression fracture deformity at T12 are shown as likely as not to be due to an injury sustained during the Veteran's period of active service.   




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of low back intervertebral disc disease, degenerative changes and an old compression fracture deformity at T12 is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken is fully favorable to the Veteran, further discussion of VCAA is not required at this time. 

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran contends that his back disability is due to injuries sustained in a truck accident during service.  

The service treatment records show that the Veteran was involved in a truck accident in April 1947 when another service member was killed.  He is shown to have suffered a blow to the posterior right chest and had some pain on inspiration and on certain twisting movements of the trunk.  

The Veteran was hospitalized from April 11, 1947 to May 3, 1947 for a fractured, right eighth rib with chest immobilization.  He reported having pain in the right ribs and right shin upon admission.  An X-ray study of the right tibia and fibula was negative.   

The Veteran in this regard has presented credible lay testimony that he has had back pain since the injury in service.  

In addition, the Veteran's initial application dated in March 1949 noted his having a back injury in service and being hospitalized for two weeks.  

At an April 1949 VA examination, the Veteran reported having a backache in the lower lumbar area on the left side with radiation of the pain to the right.  He also had sudden pain with flexing the left leg.  The Veteran reported sleeping on a bed board.  

On examination, the Veteran was noted to have pain at the lumbosacral joint and on the left on extreme flexion of the trunk.  There was no tenderness.  An X-ray study of the lumbar sacral spine revealed no evidence of a fracture, dislocation, or bony pathology.  The diagnosis was that of ruptured intervertebral disc syndrome in remission.  

The Veteran also reported having back complaints since the injury in service to Dr. H.V. in the course of receiving treatment.  See the May 1950 statement by Dr. H.V.   

At a hearing before the RO in June 1950, the Veteran reported that he first sought treatment for a back disability in late 1948.  He was treated by Dr. A. and received shots in the back.  

In a June 2010 statement, the Veteran described the truck accident in service and his resulting injuries.  

The Veteran was afforded a VA examination in December 2010 and reported that his back had always bothered him after he was discharged from the army.   

The Veteran and other lay persons are competent to describe observable symptoms such as pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran also has submitted statements from friends and family who reported that he had told them about having back pain since the injury in service.  Other statements were from service buddies who had been hospitalized with the Veteran and/or witnessed his complaints of back pain during the hospital stay, as well as after his discharge from the hospital.  

Additional lay statements reported that he complained of back and leg pain after his discharge from service.   These lay statements are dated in May 1949 and May 1950.   

The Board finds that the Veteran's statements regarding the back injury in service are credible.  His statements regarding the back injury and symptoms have been consistent and his initial statements were made in March 1949, within two years from his service separation.   

The Board finds that there is medical evidence of back symptomatology within one year of service separation.  In a June 1950 statement, Dr. A. indicated that he treated the Veteran on July 3rd and 4th in 1948 for acute back pain and pain in the lower back worse with coughing, sneezing, or bending.  

An examination revealed spasm of the lumbar spinal muscles, positive straight leg sign on the right, and definite limitation of motion of the lumbosacral spine.  He was placed on bed rest and on a bed board with traction of the lower extremities.  Novocain injections were also given.  His recovery from the acute phase occurred within a few days.  

The evidence of record shows that the Veteran continued with treatment for back symptoms.  In a February 1949 statement, Dr. J.D. indicated that the Veteran had complaints of back pain in the lower back and he had just recovered from an acute attack of pain which began in January 1949.  

An examination revealed that motion of the spine was painful and limited.  There was some muscle spasm in the lower back group.  The left knee reflex was diminished.  There was pain to pressure over the L5-S1 area.  Dr. J.D. started that the Veteran had a ruptured intervertebral disc in the lumbar area, midline, in remission at that time.  

In a May 1950 statement, Dr. H.V. stated that he examined the Veteran after he reported injuring his back in the truck accident in service in April 1947.  An examination showed a normal range of motion of the back with complaints of pain on acute flexion of the spine.  He had tenderness to the left lumbar spinous process.  The assessment was that of chronic low back strain.   

The Veteran was afforded a VA examination in December 2010.  He described the truck accident and back injury in service and stated that his back had always bothered him after he was discharged from the army.  He added that, after service, his back had worsened and required two back surgeries.  

The examiner noted that the Veteran had symptoms of pain in the low back, muscle spasm, limited motion of the thoracolumbar spine, and positive lasegue's sign in both extremities.  The diagnoses were those of degenerative disc disease from T12 to S1, status post L2-S1 laminectomies, L3-S1 posterior surgical fusion, and an old compression fracture deformity at T12.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current back disability as likely as not had its clinical onset during the Veteran's period of active service.    

Service connection may be established by showing continuity of symptomatology, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson; Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board); 38 C.F.R. § 3.303(b) (2010).  

In this case, the Board finds that there are credible lay statements and competent medical evidence that tend to establish a documented in-service injury with related low back manifestations, a post-service continuity of symptomatology after service, and findings consistent with low back disc disease within two years after the Veteran's period of active service. 

The VA examiner who conducted the December 2011 VA examination opined that the current back disability was not caused by or related to the injury sustained by the Veteran during service.  However, the examiner did not provide a rationale that fully addressed the evidence in its entirety.     

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, on this record, the Board cannot find that the evidence preponderates against the Veteran's claim.   

In resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residual of low back degenerative disc disease and degenerative changes is warranted.


ORDER

Service connection for the residuals of low back intervertebral disc disease, degenerative changes and an old compression fracture deformity at T12 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


